Opinion by
Ector, P. J.
§ 45. Where a jury is waived and cause decided by judge. When the court is substituted for the jury, its decision upon the facts has the same conclusive effect as the verdict of a jury. In such a case, unless the judgment of the court is without evidence, it will not be reversed on appeal. [Jordan v. McBrophy, 41 Tex. 283; Bailey v. White, 13 Tex. 114; Gilliard v. Chessney, 13 Tex. 337; McFarland v. Hall, 17 Tex. 690.]
§ 46. Conflicting evidence. In a case of conflicting evidence, in order to justify this court in setting aside a verdict on the ground that it is against.the weight of evidence, it is not sufficient that the verdict does not clearly appear to be right; it must clearly appear to be wrong, else it will not be disturbed. [Stroud v. Springfield, 28 Tex. 651; Powell v. Haley, 28 Tex. 53.]
Affirmed.